DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 and 03/23/2020 is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
digital storage device” to include non-statutory matter.  The applicant describes a digital storage device as including open ended language (i.e., Applicant cites that  memory array may be considered a digital storage device that is non-transitory, but it is otherwise silent about digital storage device)  and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 15).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.

The Examiner suggests amending the claim(s) to read as a “non-transitory digital storage device”.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

A broad reasonable interpretation of distinct circuitry is a memory array, based in that interpretation the claims limitations are so close in content that they both may cover the same thing.

Allowable Subject Matter
Claims 1-16 are allowed.
Claim 17-20 would be allowable if 35 U.S.C. 101 rejection and objection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  No prior art or combination of prior art teaches or suggest an arrangement of interoperable hardware components disposed on the substrate to form cells and related circuitry having input pins defined according to a model described by a hardware description language operable to emulate toggle events of the interoperable hardware components defined by the model having a toggle event count based on combinations of the toggle events that correspond to predetermined power quantities, the toggle event count defines an aggregate toggle power consumption of the memory array as recited in claim 1; aggregating the toggle events to form a toggle event count according to combinations of the toggle events corresponding to predetermined power quantities; and combining the claim 9; and stored instructions stored on the digital storage device operable upon execution by a processor to aggregate emulated toggle events defined by a hardware description language in a model that specifies the memory array having an arrangement of interoperable hardware components and defines input pins, the emulated toggle events form a toggle event count according to a plurality of combinations of the toggle events corresponding to predetermined power quantities to define an aggregate toggle power consumption such that the aggregate toggle power consumption associated with distinct circuitry is closer to the actual power consumption than an aggregate pin power consumption based on the input pins associated with the memory array as recited in claim 17.
Larzul et al. (US 2016/0098504) teaches an accumulator 440 increments a toggle count when a toggle event occurs. The accumulator 440 receives as inputs the event detection signal 425 from the event detector 420 and a previous state count 452 from the counter memory 450. The previous state count 452 indicates a toggle count, which is a number of toggle events that have been counted for the selected design signal 415. If the event detection signal 425 indicates that a toggle event has occurred (i.e., the selected design signal 415 has toggled from its previous state), the accumulator 440 increments the toggle count of the selected design signal 415 (see paragraph 61). Larzul et al. also teaches wherein output generator 470 receives the current state count 445 and a threshold indicator 475. In one embodiment, if the toggle count of the selected design signal 415 is updated in the counter memory 450 based on the current state count 445, the output generator 470 determines whether a threshold number according to the threshold indicator 475 has been reached for the toggle count. If the threshold number has been reached, the output generator 470 outputs a count update signal 330 to the host system 110. The count update signal 330 indicates to the host system 110 that the threshold number has been reached for the toggle count of the selected design signal 415. As described above with reference to FIG. 2, the count update signal 330 is used by the host system 110 to update an aggregate toggle count maintained for the selected design signal 415 (see paragraphs 62-63).
However, Larzul et al. does not teach a toggle event count based on combinations of the toggle events that correspond to predetermined power quantities, the toggle event count defines an aggregate toggle power consumption of the memory array as cited in claim 1; aggregating the toggle events to form a toggle event count according to combinations of the toggle events corresponding to predetermined power quantities; and combining the predetermined power quantities according to the combinations of the toggle events to define an aggregate toggle power consumption such that the aggregate toggle power consumption associated with the distinct circuitry is closer to the actual power consumption than an aggregate pin power consumption associated with the distinct circuitry as recited in claim 9; and aggregate emulated toggle events defined by a hardware description language in a model that specifies the memory array having an arrangement of interoperable hardware components and defines input pins, the emulated toggle events form a toggle event count according to a plurality of combinations of the toggle events corresponding to predetermined power quantities to define an aggregate toggle power consumption such that the aggregate toggle power consumption associated with distinct circuitry is closer to the actual power consumption than an aggregate pin power consumption based on the input pins associated with the memory array as recited in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chun et al. (US 2015/0134989). Chun et al. teaches a system and method for reducing memory I/O power via data masking.
Cummings et al. (US 2017/0017587). Cummings et al. teaches dynamic power prediction with pin attribute.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139